Exhibit 10.3

Execution Version

AMENDMENT TO CREDIT AGREEMENT AND ACKNOWLEDGEMENT

THIS AMENDMENT TO CREDIT AGREEMENT AND ACKNOWLEDGEMENT dated as of April 9, 2012
(this “Agreement”), is entered into among HORIZON LINES, INC., a Delaware
corporation (“Parent”), HORIZON LINES, LLC, a Delaware limited liability company
(the “Borrower”), the Lenders party hereto, and WELLS FARGO CAPITAL FINANCE,
LLC, a Delaware limited liability company, as administrative agent for the
Lenders (in such capacity, the “Agent”).

PRELIMINARY STATEMENTS

The Borrower, Parent, the Lenders and the Agent are parties to that certain
Credit Agreement dated as of October 5, 2011 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).

In connection with the Non-Domestic Reorganization and a restructuring of the
obligations of the Borrower and Parent with respect to the Chartered Vessel
Documents used in the Non-Domestic Service, (a) Parent and the Borrower have
solicited the consent of the holders of the Secured Notes to certain amendments
to the Secured Notes Documents, pursuant to the Consent Solicitation Statement
relating to the Secured Notes (First Lien), the Consent Solicitation Statement
relating to the Secured Notes (Second Lien) and the Consent Solicitation
Statement relating to the Secured Notes (Convertible), each dated March 29, 2012
(collectively, the “Consent Solicitation Statements”), and (b) the Borrower
intends to issue additional Secured Notes (Second Lien) in an aggregate
principal amount not to exceed $40,000,000 (the “Additional 2012 Notes”).

The Borrower has requested that the Required Lenders agree to amend the Credit
Agreement as more specifically set forth herein and to make the acknowledgement
as more specifically set forth herein. Subject to the terms and conditions set
forth herein, the Agent and the Required Lenders have agreed to such request of
the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

1. Defined Terms. Except as otherwise provided herein, all capitalized undefined
terms used in this Agreement (including, without limitation, in the introductory
paragraph and the preliminary statements hereto) shall have the meanings
assigned thereto in the Credit Agreement.

2. Amendments and Acknowledgement.

(a) New Definition. The following new definition is hereby added to Schedule 1.1
of the Credit Agreement in appropriate alphabetical order to read in its
entirety as follows:

“Secured Notes Amendments” means the amendments dated on or before April 26,
2012 to the Secured Notes Documents described in the Consent Solicitation
Statement relating to the Secured Notes (First Lien), the Consent Solicitation
Statement relating to the Secured Notes (Second Lien) and the Consent
Solicitation Statement relating to the Secured Notes (Convertible), each dated
March 29, 2012.

(b) Permitted Indebtedness. Clause (p)(iv) of the definition of “Permitted
Indebtedness” contained in Schedule 1.1 of the Credit Agreement is hereby
amended by deleting therefrom the phrase “as in effect on the date hereof” and
substituting therefor the phrase “as in effect on the date of the Secured Notes
Amendments”.



--------------------------------------------------------------------------------

(c) Permitted Additional Pari Passu Obligations. The definition of “Permitted
Additional Pari Passu Obligations” contained in Schedule 1.1 of the Credit
Agreement is hereby amended by deleting therefrom the phrase “as in effect on
the Closing Date” and substituting therefor the phrase “as in effect on the date
of the Secured Notes Amendments”.

(d) Change of Control. Certain holders of the Secured Notes have entered into
restructuring support agreements (the “RSAs”) in connection with the Consent
Solicitation Statements and the issuance of the Additional 2012 Notes.
Notwithstanding the definition of “Change of Control” contained in Schedule 1.1
of the Credit Agreement, the Required Lenders acknowledge that the holders of
the Secured Notes shall not be deemed to be acting as a “group” for purposes of
such definition as a result of such holders entering into the RSAs for the
period from the execution and delivery of the RSAs through the date of the
Secured Notes Amendments.

3. Condition to Effectiveness. This Agreement shall be effective upon
satisfaction of each of the following conditions (the date such conditions are
satisfied, the “Agreement Effective Date”).

(a) Executed Amendment. The Agent’s receipt of counterparts of this Agreement
executed by the Borrower, Parent, the Required Lenders and the Agent.

(b) Election to Convert. The holders of the Secured Notes (Convertible) shall
have delivered to the Parent their irrevocable election to convert at least 95%
of the total outstanding amount of the Secured Notes (Convertible) into Stock
(other than Prohibited Preferred Stock) issued by Parent.

4. Condition Subsequent. The Loan Parties hereby agree that each of the
following conditions shall be completed or satisfied on or before the dates set
forth below (the failure by Borrower or Parent to so perform or cause to be
performed such conditions subsequent as and when required by the terms thereof
(unless such date is extended, in writing, by Agent, which Agent may do without
obtaining the consent of the other members of the Lender Group), shall
constitute an Event of Default):

(a) Conversion. Within 30 days after the Agreement Effective Date, the holders
of the Secured Notes (Convertible) shall have converted at least 95% of the
total outstanding amount of the Secured Notes (Convertible) into Stock (other
than Prohibited Preferred Stock) issued by Parent.

(b) Executed Secured Notes Amendments. Within 30 days after the Agreement
Effective Date, the Borrower shall have delivered to the Agent fully executed
copies of the Secured Notes Amendments.

5. Effect of the Amendments and Acknowledgement. Except as expressly provided
herein, the Credit Agreement and the other Loan Documents shall remain
unmodified and in full force and effect. Except as expressly set forth herein,
this Agreement shall not be deemed (a) to be a waiver of, or consent to, a
modification of or amendment of, any other term or condition of the Credit
Agreement or any other Loan Document, (b) to prejudice any other right or rights
which the Agent or the Lenders may now have or may have in the future under or
in connection with the Credit Agreement or the other Loan Documents or any of
the instruments or agreements referred to therein, as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, (c) to be a commitment or any other undertaking or expression of any
willingness to engage in any further discussion with the Borrower, Parent or any
other Person with respect to any waiver, amendment, modification or any other
change to the Credit Agreement or the Loan Documents or any rights or remedies
arising in favor of the

 

2



--------------------------------------------------------------------------------

Lenders or the Agent, or any of them, under or with respect to any such
documents or (d) to be a waiver of, or consent to or a modification or amendment
of, any other term or condition of any other agreement by and among any Loan
Party, on the one hand, and the Agent or any other Lender, on the other hand.
References in the Credit Agreement to “this Agreement” (and indirect references
such as “hereunder”, “hereby”, “herein”, and “hereof”) and in any Loan Document
to the Credit Agreement shall be deemed to be references to the Credit Agreement
as modified hereby.

6. Representations and Warranties/No Default. By their execution hereof, each of
the Borrower and Parent hereby represents and warrants as follows:

(a) Such Loan Party has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution, delivery and
performance of this Agreement and each other document executed in connection
herewith to which it is a party in accordance with their respective terms.

(b) This Agreement and each other document executed in connection herewith has
been duly executed and delivered by its duly authorized officers, and each such
document constitutes the legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.

(c) Each of the representations and warranties set forth in the Credit Agreement
and the other Loan Documents is true and correct in all material respects as of
the date hereof (except to the extent that (i) any such representation or
warranty that is qualified by materiality or by reference to Material Adverse
Effect, in which case such representation or warranty is true and correct in all
respects as of the date hereof or (ii) any such representation or warranty
relates only to an earlier date, in which case such representation or warranty
shall remain true and correct as of such earlier date).

(d) No Default or Event of Default has occurred or is continuing or would result
after giving effect to the extension and the other transactions contemplated by
this Agreement.

(e) No Additional Notes, Permitted Additional Pari Passu Obligations or Vessel
Financing Debt has been issued or incurred prior to the date of this Agreement.

(f) Except as set forth in Schedule A hereto, there have been no amendments to,
or modifications of, the Secured Notes prior to the date of this Agreement.

7. Reaffirmations. Each of Parent and the Borrower (a) agrees that the
transactions contemplated by this Agreement shall not limit or diminish the
obligations of such Person under, or release such Person from any obligations
under, the Credit Agreement and each other Loan Document to which it is a party,
(b) confirms, ratifies and reaffirms its obligations under the Credit Agreement
and each other Loan Document to which it is a party, and (c) agrees that the
Credit Agreement and each other Loan Document to which it is a party remain in
full force and effect and are hereby ratified and confirmed.

8. Release of Claims. To induce the Agent and the Lenders to enter into this
Agreement, Borrower and Parent each hereby releases, acquits and discharges the
Agent and the Lenders, and all officers, directors, agents, employees,
successors and assigns of the Agent or any Lender, from any and all liabilities,
claims, demands, actions or causes of action of any kind or nature (if there be
any), whether absolute or contingent, disputed or undisputed, at law or in
equity, known or unknown, that the Borrower

 

3



--------------------------------------------------------------------------------

or Parent now has or ever had against the Agent or any Lender arising under or
in connection with any of the Loan Documents or otherwise. Each of the Borrower
and Parent represents and warrants to the Agent and the Lenders that neither the
Borrower nor Parent has not transferred or assigned to any Person any claim that
such Loan Party ever had or claimed to have against the Agent or any Lender.

9. Miscellaneous

(a) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. Without limiting the general
applicability of the foregoing and the terms of the other Loan Documents to this
Agreement and the parties hereto, the terms of Section 12 of the Credit
Agreement are incorporated herein by reference, mutatis mutandis.

(b) Loan Document. This Agreement shall constitute a “Loan Document” under and
as defined in the Credit Agreement.

(c) Counterparts; Electronic Execution. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement

(d) Severability. If any provision of any of this Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

(e) Entirety. This Agreement, the other Loan Documents and the other documents
relating to the Obligations represent the entire agreement of the parties hereto
and thereto, and supersede all prior agreements and understandings, oral or
written, if any, including any commitment letters or correspondence relating to
the Loan Documents, any other documents relating to the Obligations, or the
transactions contemplated herein and therein.

[Remainder of page intentionally blank.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

HORIZON LINES, LLC, as Borrower By:  

 

Name:  

 

Title:  

 

HORIZON LINES, INC., as Parent By:  

 

Name:  

 

Title:  

 

Horizon Lines

Amendment to Credit Agreement

and Acknowledgement



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC, as Agent and as a Lender By:  

 

Name:  

 

Title:  

 

Horizon Lines

Amendment to Credit Agreement

and Acknowledgement



--------------------------------------------------------------------------------

SCHEDULE A

TO AMENDMENT TO CREDIT AGREEMENT

AND ACKNOWLEDGEMENT

Amendments and Modifications to Secured Notes